PER CURIAM:
Richard A. Grossman, appointed counsel for William Hicks, has filed a motion to withdraw on appeal supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED and Hicks’s convictions and aggregate sentence are AFFIRMED.
Also, while counsel’s motion to withdraw was pending, Hicks filed three motions to compel production of transcripts and other documents. As neither the Federal Rules of Criminal Procedures nor the Federal Rules of Appellate Procedure authorize discovery on appeal, Hicks’s motions are DENIED.